 1
                              UNITED STATES DISTRICT COURT
 2
                                   DISTRICT OF NEVADA
 3

 4
     FERNANDO NAVARRO HERNANDEZ,                 Case No. 3:09-cv-00545-LRH-WGC
 5
          Petitioner,
 6                                               ORDER GRANTING MOTION FOR
           v.                                    EXTENSION OF TIME (ECF NO. 222)
 7

 8 WILLIAM GITTERE, et al.,

 9        Respondents.

10

11        In this capital habeas corpus action, the petitioner, Fernando Navarro

12 Hernandez, represented by appointed counsel, filed a fifth amended habeas petition

13 on October 11, 2019 (ECF No. 221). Respondents were due to file a motion to

14 dismiss regarding the three new claims in the petition -- Claims 30, 31 and 32 – by

15 December 10, 2019. See Order entered September 27, 2019 (ECF No. 218) (60 days to

16 file motion to dismiss).

17        On December 10, 2019, Respondents filed a motion for extension of time (ECF

18 No. 222), requesting a 14-day extension of time, to December 24, 2019, to file the

19 motion to dismiss. Respondents’ counsel states that the extension of time is necessary

20 because of his obligations in other cases and time away from his office due to illness.

21 This would be the first extension of this deadline. Hernandez does not oppose the

22 motion for extension of time.

23 ///
 1        The Court finds that Respondents’ motion for extension of time is made in good

 2 faith and not solely for the purpose of delay, and that there is good cause for the

 3 extension of time requested.

 4        IT IS THEREFORE ORDERED that Respondents’ motion for extension of

 5 time (ECF No. 222) is GRANTED. Respondents’ will have until and including

 6 December 24, 2019, to file their motion to dismiss Claims 30, 31 and 32 of the fifth

 7 amended habeas petition.

 8        IT IS FURTHER ORDERED that, in all other respects, the schedule for further

 9 proceedings set forth in the order entered September 27, 2019 (ECF No. 218) and the

10 order entered February 20, 2015 (ECF No. 94) will remain in effect.

11

12        DATED this 11th day of December, 2019.

13

14
                                             LARRY R. HICKS
15                                           UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23



                                                2
